Exhibit 10.1 EMPLOYMENT AGREEMENT EMPLOYMENT AGREEMENT (“ Agreement ”), entered into as of April 21, 2014, by and between Impax Laboratories, Inc., a Delaware corporation (the “ Company ”), and G. Frederick Wilkinson (the “ Executive ”). WITNESSETH: WHEREAS, the Executive possesses unique personal knowledge, experience and expertise; WHEREAS, effective as of April 29, 2014 (the “ Effective Date ”), the Company desires to employ the Executive, and the Executive desires to be employed by the Company, upon the terms and subject to the conditions set forth in this Agreement; and WHEREAS, the Company and the Executive desire to enter into this Agreement as to the terms and conditions of the Executive’s employment with the Company effective as of the Effective Date. NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set forth and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1. EMPLOYMENT AND DUTIES 1.1 Term of Employment . The Executive’s initial term of employment under this Agreement shall commence on the Effective Date and shall continue until the second anniversary of the Effective Date (the “ Initial Term ”), unless further extended or earlier terminated as provided in this Agreement. This Agreement will automatically be renewed for single one-year periods unless written notice of non-renewal is provided by either party at least 90 days prior to the end of the Initial Term or the successive one-year period then in effect or unless earlier terminated as provided in this Agreement. Neither non-renewal of this Agreement for additional periods after the second anniversary of the Effective Date, nor expiration of this Agreement as a result of such non-renewal, shall, by itself, result in termination of Executive’s employment. The period of time between the Effective Date and the termination of the Executive’s employment under this Agreement or the expiration of this Agreement, whichever is earlier, shall be referred to herein as the “ Term. ” 1.2 General . 1.2.1 During the Term, the Executive shall have the titles of President and Chief Executive Officer of the Company and shall have general supervision of all of the departments and business of the Company and shall prescribe the duties of all other officers and employees of the Company and such other authorities, duties and responsibilities as are prescribed by the Company’s bylaws and as may from time to time be delegated to him by the Board of Directors of the Company (the “ Board ”). The Executive shall faithfully and diligently discharge his duties hereunder and use his best efforts to implement the policies established by the Board from time to time. During the Term, the Executive shall be the highest ranking executive of the Company and no other officer will be appointed with authority over the Executive, and the Executive shall report directly to the Board. 1.2.2 The Executive shall devote all of his business time, attention, knowledge and skills faithfully, diligently and to the best of his ability, in furtherance of the business and activities of the Company; provided , however , that nothing in this Agreement shall preclude the Executive from devoting reasonable periods of time required for: 2 (i) serving as a director or member of a committee of up to two (2) organizations or corporations that do not, in the good faith determination of the Board, compete with the Company or otherwise create, or could create, in the good faith determination of the Board, a conflict of interest with the business of the Company; (ii) delivering lectures, fulfilling speaking engagements, and any writing or publication relating to his area of expertise; provided , however , that any fees, royalties or honorariums received therefrom shall be promptly turned over to the Company; (iii)engaging in professional organization and program activities; (iv)managing his personal passive investments and affairs; and (v) participating in charitable or community affairs; provided that such activities do not materially, individually or in the aggregate, interfere with the due performance of his duties and responsibilities under this Agreement or create a conflict of interest with the business of the Company, as determined in good faith by the Board. 1.2.3The Executive shall obtain a comprehensive medical examination every two years during the Term, and the Company shall reimburse the Executive the cost thereof to the extent not reimbursed by health insurance. 1.2.4The Board shall appoint Executive as a member of the Board at the first regularly scheduled meeting of the Board following Executive’s commencement of employment. At or prior to such meeting, the Board shall amend the Company’s bylaws to increase the number of authorized directors to nine. Thereafter, during the Term, at each applicable annual meeting of the Company’s stockholders, the Board shall nominate and recommend the election of the Executive by the Company’s stockholders as a director. Upon Termination for any reason under this Agreement or upon the expiration of the Term of this Agreement, the Executive shall resign immediately upon request of the Board from all officer and director positions held by him with the Company and its affiliates. 3 1.3 Reimbursement of Expenses . During the Term, the Company shall pay the reasonable expenses incurred by the Executive in the performance of his duties hereunder, including, without limitation, those incurred in connection with business related travel or entertainment, or, if such expenses are paid directly by the Executive, the Company shall promptly reimburse him for such payments, provided that the Executive properly accounts for such expenses in accordance with the Company’s business expense reimbursement policy. To the extent any such reimbursements (and any other reimbursements of costs and expenses provided for herein) are includable in the Executive’s gross income for Federal income tax purposes, all such reimbursements shall be made no later than March 15 of the calendar year next following the calendar year in which the expenses to be reimbursed are incurred. 2. COMPENSATION 2.1 Base Salary . During the Term, the Executive shall be entitled to receive a base salary at the annual rate of $850,000, subject to increase, or decrease, only if salary decreases are concurrently implemented across the senior executives of the Company, as determined by the Board or its Compensation Committee from time to time in its discretion, payable in accordance with the payroll practices of the Company (the “ Base Salary ”). 4 2.2 Incentive Bonuses . In addition to the Base Salary, during the Term the Executive shall participate in the Company’s management bonus program whereby the Executive will be eligible to receive an annual cash incentive bonus based upon a percentage of the Base Salary and attainment of goals established in writing by the Board or its Compensation Committee at the beginning of each year (the “ Incentive Bonus ”) for each completed calendar year (subject to Section 4.4 hereof) of service with the Company. Such bonus shall be paid within 2-1/2 months following the end of the calendar year to which it relates. The Executive’s Incentive Bonus for 2014 (targeted at a minimum of 100% of the Base Salary and potentially up to 150% of the Base Salary depending upon the achievement of certain business and individual objectives and criteria) will be prorated based on the number of days elapsed in the year before and after the Effective Date. 2.3 Initial Restricted Stock Award . Subject to approval by the Board, on the Effective Date or as soon as reasonably practicable thereafter, the Company shall grant to the Executive an award of 150,000 shares (“ Shares ”) of restricted stock (the “ Initial Restricted Stock Award ”). The Initial Restricted Stock Award shall vest as to one-third of the underlying Shares (rounded down to the nearest whole share) on each of the first three six-month anniversaries of the Effective Date (that is 50,000 Shares of the Initial Restricted Stock Award shall vest six months after the Effective Date, 50,000 Shares of the Initial Restricted Stock Award shall vest twelve months after the Effective Date, and 50,000 Shares of the Initial Restricted Stock Award shall vest eighteen months after the Effective Date), subject to the Executive’s continued employment with the Company on each such vesting date. During the Term, the Executive shall be eligible to receive such other grants of equity awards in such amounts and subject to such terms as determined by the Compensation Committee in its sole discretion. 5 2.4 Additional Restricted Stock Awards . On the Effective Date or as soon as reasonably practicable thereafter, the Company shall grant to the Executive an award of 375,000 shares of restricted stock ( the “Additional Restricted Stock Award”) that will vest in three tranches based upon continued service and the achievement of certain performance criteria as set forth in this Section 2.4. Tranche 1 . In the event that for thirty consecutive trading days ending on or prior to the fifth anniversary of the Effective Date (the “Expiration Date ”), the closing sales price of the Company’s common stock quoted on the NASDAQ Global Select Market (or such other securities exchange on which the shares are listed) (the “ 30 Day Price ”) exceeds $30.00 per share, 125,000 shares of the Additional Restricted Stock Award (“
